Title: From Thomas Jefferson to Henry Dearborn, 6 September 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Monticello Sep. 6. 07.
                        
                        I inclose you the letters of mr Granger & mr J. Nicholas, by the latter of which you will see that an
                            Indian rupture in the neighborhood of Detroit becomes more probable if it has not already taken place. I see in it no
                            cause for changing the opinion given in mine of Aug. 28. but on the contrary strong reason for hastening the measures
                            therein recommended. we must make ever memorable examples of the tribe or tribes, which shall have taken up the hatchet. I
                            salute you with affection & respect
                        
                            Th: Jefferson
                            
                        
                    